DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Pursuant to the approved Request for Continued Examination (RCE) filed 02 February 2022, the amendments to the claims have been entered into the application.  By this amendment, no claims have been cancelled, claims 2-5 have been added, and claims 1-5 are currently pending in the application.  The changes to the claims have been addressed in the revised rejections provided below.
Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim 4 Line 2, “122” should be in parentheses.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication 2006/0236853 by Boersching et al (Boersching) in view of Non-Patent Literature titled “BJB AR-15 Recoil Buffer” by BlackJack Buffers LLC (BlackJack).
Regarding claim 1, Boersching discloses an active firearm buffer, the buffer comprising: a body (24); a piston (38) slidably positioned within the body (See Figures, clearly illustrated); a biasing mechanism configured to bias the piston to an extended position such that an end of the piston extends from the body (60, See Figures, clearly illustrated); and a bumper (46) configured to contact a moving portion of a firearm when the firearm is fired (See at least Paragraphs 0026-0027), and where the bumper is formed of an energy absorbing polymer material (See at least Paragraph 0027, urethane).
Boersching discloses the claimed invention except for the arrangement of the piston and body to have the bumper attached to the piston.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reverse the piston and the body, and to attach the bumper to the piston as illustrated in the annotated figure provided below, since it has been held that a mere In re Einstein, 8 USPQ 167.  Such a change in the arrangement of the components would not appear to have an effect on the operation of the piston.

    PNG
    media_image1.png
    687
    868
    media_image1.png
    Greyscale

Boersching does not disclose that the bumper is configured with a domed contact surface.
BlackJack, a related prior art reference, discloses where the bumper is configured with a domed contact surface (See pictures, clearly shown).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Boersching with the noted teachings of BlackJack.  The suggestion/ motivation for doing 
Regarding claim 2, Boersching further discloses a removable head disposed at an end of the body opposite the end of the piston that extends from the body (50/58).
Regarding claim 3, Boersching further discloses where the head is formed with at least two opposing planar surfaces formed in a circumference of the head (See Figures, clearly illustrated).
Regarding claim 4, Boersching further discloses where the piston further comprises a seat (72) configured to engage the biasing mechanism, where a diameter of the seat is greater than a diameter of the piston (See Figures, clearly illustrated).
Regarding claim 5, Boersching further discloses where the diameter of the seat is greater than a diameter of an opening of an end of the body (See Figures, clearly illustrated).
Response to Arguments
The examiner has addressed the applicant’s arguments with the changes to the rejections provided above that more clearly illustrate the proposed reversal of components.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641